                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                     Case No. 17-cr-01735-WQH

                                               Plaintiff,
                          vs.
                                                                     JUDGMENT OF DISMISSAL
Paul Irwin Romero,
                                                                                                      FILED
                                            Defendant.
                                                                                                        NOV 1 3 2018

                                                                                                  CLEHK US DISTRIC1 COURT
                                                                                              SO UTHERN DISTRICT
                                                                                              BY         ,
                                                                                                                 OF CALIFORNIA
                                                                                                                       DEPUTY
IT APPEARING that the defendant is now entitled to be discharged fo                             e reason t at:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, with prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1324(a)(2)(B)(ii) - Bringing in Aliens for Financial Gain (1); 8:1324(a)(2)(B)(iii) - Bringing in Aliens Without
      Presentation (2)




 Dated:   11/13/2018                                            ~
                                                               Hon. Nita L. Stormes
                                                               United States Magistrate Judge
